  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                               Case No. 21-50028 SLJ
                                                          Chapter 7
 12           EVANDER FRANK KANE,                         Hon. Stephen L. Johnson

 13                  Debtor.                              SECOND STIPULATION TO ENTRY OF
                                                          ORDER EXTENDING DATE FOR FILING
 14                                                       COMPLAINT
                                                          (11 U.S.C. SECTION 727)
 15
                                                          [No Hearing Requested]
 16

 17

 18           This second stipulation is entered into by and between Evander Frank Kane (“Debtor”) and

 19   Fred Hjelmeset, Trustee in Bankruptcy of the Debtor’s estate (“Trustee”), through their respective

 20   counsel.

 21                                              RECITALS

 22           A.     On January 9, 2021, the Debtor filed a Voluntary Chapter 7 Petition.

 23           B.     On January 11, 2021, the Bankruptcy Court issued its “Notice of Chapter 7

 24   Bankruptcy Case,” Docket 4 (“Notice”).

 25           C.     The Notice provides that the deadline for filing complaints against the Debtor for

 26   non-dischargeability or denial of discharge is April 5, 2021.

 27   ///

 28   ///

Case: 21-50028     Doc# 104      Filed: 04/22/21     Entered: 04/22/21 09:12:17     Page 1 of 4       1
  1          D.      On March 22, 2021, the Trustee caused to be filed the Stipulation to Entry of Order

  2   Extending Date for Filing Complaint (11 U.S.C. Section 727) as Docket 68, which stipulation was

  3   approved by the Order Extending Date for Filing Complaint Objecting to Discharge (11 U.S.C.

  4   Section 727) entered March 22, 2021 as Docket 70 (the “Order”). The Order extended the deadline

  5   established by Rule 4004 of the Federal Rules of Bankruptcy Procedure to object to the Debtor’s

  6   discharge through and including May 5, 2021.

  7                                              STIPULATION

  8               NOW, THEREFORE, the parties agree as follows:

  9        1.        With regard to any complaints that would have to be filed by the Trustee in

 10   conformity with Bankruptcy Code Section 727 (11 U.S.C. § 727) and Rule 4004 of the Federal

 11   Rules of Bankruptcy Procedure (i.e., discharge of debt) shall be extended for approximately 37 days

 12   from the current deadline of May 5, 2021 through and including June 11, 2021.

 13        2.        The parties further agree that the new deadline, June 11, 2021, may be further

 14   extended by stipulation of the parties.

 15        3.        The parties agree to entry of an order in the form annexed hereto as Exhibit A.

 16
       DATED: April 19, 2021                    RINCON LAW LLP
 17

 18
                                                By: /s/ Gregg S. Kleiner
 19                                                 GREGG S. KLEINER
 20                                                 Counsel for FRED HJELMESET,
                                                    Trustee in Bankruptcy
 21

 22    DATED: April 21, 2021                    FINESTONE HAYES LLP
 23

 24                                             By:
                                                      STEPHEN D. FINESTONE
 25
                                                      Counsel for Debtor, EVANDER FRANK KANE
 26

 27

 28

Case: 21-50028      Doc# 104      Filed: 04/22/21      Entered: 04/22/21 09:12:17     Page 2 of 4      2
   1   Gregg S. Kleiner (SBN 141311)
       RINCON LAW LLP
   2   268 Bush Street, Suite 3335
       San Francisco, CA 94104
   3   Tel. 415-672-5991
       Fax. 415-680-1712
   4   gkleiner@rinconlawllp.com
   5
       Counsel for FRED HJELMESET,
   6   Trustee in Bankruptcy

   7

   8                               UNITED STATES BANKRUPTCY COURT

   9                               NORTHERN DISTRICT OF CALIFORNIA

  10                                          SAN JOSE DIVISION

  11   In re                                              Case No. 21-50028 SLJ
                                                          Chapter 7
  12                EVANDER FRANK KANE,                   Hon. Stephen L. Johnson

  13                    Debtor.                           SECOND ORDER EXTENDING DATE
                                                          FOR FILING COMPLAINT OBJECTING
  14
                                                          TO DISCHARGE
  15                                                      (11 U.S.C. SECTION 727)

  16

  17            Based on the Second Stipulation to Entry of Order Extending Date for Filing Complaint (11
  18   U.S.C. Section 727) (the “Stipulation”) entered into by and between Fred Hjelmeset, Trustee in
  19   Bankruptcy of the Debtor’s estate and Debtor Evander Frank Kane, through their respective counsel,
  20   electronically filed on April _____, 2021, as Docket No. _____,
  21             IT IS HEREBY ORDERED, as follows:
  22           1.       The Stipulation is approved.
  23           2.       With regard to the Trustee, the current deadline established by Rule 4004 of the
  24   Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge is hereby extended
  25   through and including June 11, 2021.
  26                                        *** END OF ORDER ***
  27

  28




                                                                                           EXHIBIT A
Case: 21-50028          Doc# 104      Filed: 04/22/21     Entered: 04/22/21 09:12:17           Page 3 of 4
    1                                   *** COURT SERVICE LIST ***

    2   No Court service required.

    3
    4

    5
    6
    7

    8

    9
   10

   11

   12

   13

   14

   15
   16

   17

   18
   19

   20

   21
   22

   23

   24
   25
   26

   27

   28




                                                                                EXHIBIT A
Case: 21-50028     Doc# 104          Filed: 04/22/21   Entered: 04/22/21 09:12:17   Page 4 of 4
